MEMORANDUM **
Mohammad Mustafa Ibrahim, a Palestinian native of Kuwait, petitions pro se for *616review of an order of the Board of Immigration Appeals (“BIA”) dismissing his appeal from an immigration judge’s (“IJ”) order denying relief under the Convention Against Torture (“CAT”) and ordering him removed to Jordan. To the extent we have jurisdiction, it is pursuant to 8 U.S.C. § 1252. Parrilla v. Gonzales, 414 F.3d 1038, 1040 (9th Cir.2005). We dismiss the petition for review in part, deny it in part, grant it in part, and remand for further proceedings.
We lack jurisdiction over Ibrahim’s contentions concerning issues other than CAT and country of removal, as he did not exhaust these issues before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (holding that exhaustion is mandatory and jurisdictional); see also Ontiveros-Lopez v. INS, 213 F.3d 1121, 1124 (9th Cir.2000) (holding that ineffective assistance of counsel claims must first be presented to the BIA).
Ibrahim contends that the BIA and IJ erred in failing to consider the deferral of his removal to Jordan and Kuwait. We conclude that the BIA correctly determined that Ibrahim did not apply for CAT relief with respect to these two countries. Nowhere in Ibrahim’s asylum application, testimony, or closing statement does he indicate a fear of torture in either Jordan or Kuwait.
As the BIA has not considered Ibrahim’s exhausted contention that the IJ incorrectly designated Jordan as a country of removal, we grant the petition for review in part and remand the matter to the BIA. See Barroso v. Gonzales, 429 F.3d 1195, 1208 (9th Cir.2005); see also INS v. Ventura, 537 U.S. 12, 16-17, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam).
PETITION FOR REVIEW DISMISSED in part; DENIED in part; GRANTED in part; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the *616courts of this circuit except as provided by Ninth Circuit Rule 36-3.